Title: Sartine to the Commissioners, 15 July 1778
From: Sartine, Antoine Raymond Jean Gualbert Gabriel de
To: First Joint Commission at Paris,Adams, John


     
     Versailles, 15 July 1778. printed: JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 4:161–162 (JA’s English translation). For the French text, see Adams Papers, Microfilms, Reel No. 94. Sartine’s letter concerned James Niggins and John Selby, prisoners at Nantes, who claimed to be American seamen pressed into service on an English privateer after the capture of their vessel, the ship Hancock. Sartine wished to know if the two men were known to the Commissioners as Americans and thus deserving of release.
    